-Order affirmed, without costs. Memorandum: As we read this record, the order sought to be vacated was entered upon the consent of the Veterans’ Administration. No sufficient reason is stated in the moving papers why the Veterans’ Administration should be relieved from the effect of this consent. Under the circumstances we conclude that the motion to vacate the former order was properly denied. We are not passing upon the question as to what effect the original order may have on the final accounting of the committee. All concur. (The order denies a motion to vacate an award of attorneys’ fees.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, J J.